            Case 3:21-mj-00285-HTC Document 4 Filed 08/16/21 Page 1 of 2



                                                                                   Page 1 of 2

                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                     Case No. 3:21-mj-285-HTC


GISELA CASTRO MEDINA
_____________________________/

                     COMMITMENT TO ANOTHER DISTRICT

       The Defendant has been ordered to appear in the District of Minnesota (the “Charging
District”), to answer an Indictment in case number 21-cr-173 WMW/DTS. The Defendant
is not requesting court-appointed counsel. Defendant admitted identity and has waived
Defendant’s right to have a detention hearing in this District.

      The Defendant remains in custody after Defendant’s initial appearance.

       IT IS ORDERED: The United States Marshal is commanded to take custody of
GISELA CASTRO MEDINA and to transport the Defendant with a certified copy of this
Commitment Order forthwith to the Charging District and there deliver Defendant to the
United States Marshal for that District or to some other officer authorized to receive the
Defendant. The marshal or officer in the Charging District should immediately notify the
United States attorney and the clerk of court for that district of the Defendant’s arrival so
that further proceedings may be promptly scheduled. The clerk of this district must promptly
transmit the papers and any bail to the Charging District.

      Dated: August 16, 2021

                                                    s/Hope Thai Cannon
                                                    Hope Thai Cannon
                                                    United States Magistrate Judge
              Case 3:21-mj-00285-HTC Document 4 Filed 08/16/21 Page 2 of 2



                                                                                     Page 2 of 2



                                          RETURN


Commitment Order received      Place of Commitment        Date Defendant Committed


Date                           United States Marshal      By Deputy Marshal
